
	
		II
		110th CONGRESS
		2d Session
		S. 2696
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize to be appropriated to the Department of the
		  Air Force for fiscal year 2009 $14,500,000 for the alteration of a hangar at
		  Holloman Air Force Base, New Mexico, for the construction of a Low Observable
		  Composite Repair Facility.
	
	
		1.Construction of Low
			 Observable Composite Repair Facility, Holloman Air Force Base, New
			 Mexico
			(a)Project
			 authorizationThe Secretary of the Air Force may alter a hangar
			 at Holloman Air Force Base, New Mexico, to construct a Low Observable Composite
			 Repair Facility, in the amount of $14,500,000.
			(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated $14,500,000 for fiscal year 2009 for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force to carry out the project authorized under
			 subsection (a).
			
